 642DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHardee's Food Systems,Inc.andLaborers LocalUnion No. 204,Laborers'InternationalUnionofNorth America,AFL-CIO. Case 25-CA-16331May 31, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSHIGGINS AND DEVANEYOn March 29, 1985, Administrative Law JudgeStephen J. Gross issued the attached decision. TheGeneral Counsel and the Respondent filed excep-tions and supporting briefs, and the Charging Partyfiledcross-exceptions and a brief supporting itscross-exceptions and answering the Respondent'sexceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions as modified and explained below, andto adopt the recommended Order.We agree with the judge that the Respondentdid not violate Section 8(a)(1) of the Act by deny-ing the Union access to handbill on the Respond-ent'sprivate property.We base our decision, how-ever, on the analysis set forth inJean Country,291NLRB 11 (1988).Hardee's Food Systems, Inc. (the Respondent)operates restaurants, including one in Brazil, Indi-ana, and three in Terre Haute,Indiana.The Re-spondent engaged Perry Building Contractors(Perry) as a general contractor for extensive workon its Brazil restaurant. Charles Toth, a union fieldrepresentative, questioned three workers on the jobabout their pay and concluded from the responsesthatPerry was not paying area standard wages.The Union picketed and then handbilled at theBrazilrestaurant,2advisingof the substandardwages. On January 27, 1984,3 representatives of theUnion, the Respondent, and Perry met to discussthe situation. Although Perry claimed to be payingprevailing wage rates, the Respondent admitted itdid not have enough money budgeted for the'The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)To the extent that the Respondent has excepted to some of the judge'scredibility findings,we have carefully examined the record and find nobasisfor reversing the findings2 The Brazil restaurant remained open during the construction workand the Union handbilled customers entering the restaurantsAll subsequent dates refer to 1984 unless otherwise specifiedBrazilwork to be done at the prevailing wagerates.1.c -The Union ceased handbilling while it awaitedproof that Perry was paying area standard wages.Perry did not contact the Union, and the Union re-sumed handbilling on February 4 at theBrazil siteand also began handbilling at the three restaurantsin Terre Haute, 15 miles from Brazil. The handbillsprepared for the Terre Haute restaurants, designat-ed by the Respondent as restaurants "number 1,""number 2," and "number 3," advised that the Re-spondent's contractor at the Brazil restaurant waspaying substandard wages and requested people notto patronize the handbilled restaurant. The hand-billing,whichwas done by union employees,caused no disruption.A few minutes after handbilling began outsiderestaurant number 1, the restaurant's assistant man-ager told the union employee to leave the 'premises.The handbiller refused to leave, the assistant man-agerwarned that he would call the police, thehandbiller persisted in his refusal, and the assistantmanager called the police. When the handbiller re-fused to leave the premises at police request, thepolice arrested him. Toth arrived at the restaurantduring the arrest and informed the police thatunion employees were handbilling at, restaurantnumbers 2 and 3. At restaurant number 2,an assist-antmanager ordered the handbiller to leave andcalled the police when the handbiller refused. Al-though it is not clear if the police arrived at restau-rant number 2 in response to the Respondent's tele-phone call or Toth's statement at restaurantnumber 1, the handbiller subsequently was arrested.The police arrived at restaurant number 3, withoutrequest from the Respondent, and arrested thehandbiller when he refused to leave. The assistantmanager spoke with his supervisor by telephoneduring the arrest and received his supervisor's per-mission to allow the police to remove the hand-biller.The Respondent did not prefer chargesagainst the handbillers, and the handbillers werenot prosecuted. Handbilling resumed at the threerestaurants on February 5 without interference bythe Respondent.The judge found that the handbills were truthfuland that the handbilling was covered by the public-ity proviso of Section 8(b)(4)(ii) of the Act. Thejudge found that both the Section 7 right and theproperty right were weak and he concluded thatthe proper accommodation of the two depended on"the extent to which alternative means of commu-nication were available to Local 204." In discussingalternativemeans, the judge held that the GeneralCounselmust prove that using themass mediawould not be an effective alternative means.294 NLRB No. 48 HARDEE'S FOOD SYSTEMSNoting the lack of evidence on the feasibility ofusing the mass media,the judge held he could notfind the handbilling was protected by the Act, andhe dismissed the complaint.4The judge's decision issued before the Board de-cidedJeanCountry,above,which provides aframework to analyze when a union has the rightunder Section 7 to handbill on private property.The Board's concern in trying to accommodate theSection 7 right with the property right is "thedegree of impairment of the Section 7 right ifaccess should be denied,as it balances against thedegree of impairment of the private property rightif access should be granted."Id. at 13.The Boardalways considers the existence of reasonable alter-nativemeans of communication'and the way inwhich those alternative means, or lack thereof,affect the strength of the rights to be balanced.We agree with the judge that the Union's Sec-tion 7 right,without reference to the impact of al-ternativemeans, is relatively weak.The Union'sarea standards dispute is not with the Respondent,but with the Respondent's general contractor, andthe dispute is located in a city 15 miles from thehandbilling sites.And, although the dispute is withPerry,the Union does not represent or seek to rep-resent Perry employees.We also agree with the judge that the Respond-ent's property right is not compelling.5Each of thethree restaurants is a free-standing building, andthey are located on large parking lots used byother businesses.Automobile drivers gain access tothe parking lots by one of several driveway entriesthat connect the parking lots to the city streets sur-rounding them.There are no barriers between theRespondent's parts of the parking lots and the por-tions near other businesses.Patrons can park nearone business and enter another.Customers do notnecessarily enter or exit the parking lot by thedriveway nearest the business they are patronizing.The Terre Haute population treated the parkinglots as public property.Finally, the handbilling, al-though done on the Respondent's property, was inallother respects nonintrusive.Accordingly,we4 The judge found it unnecessary to resolve issues he perceived arosebecause the handbillers were not employees of the Respondent or PerryAlthough nonemployees of the Respondent and Perry,the handbillers'activity is still protected SeeFabric Services,190 NLRB 540,541-542(1971)The employee/nonemployee distinction relates to the strength ofthe Union's asserted Sec 7 right SeeHudgens v NLRB,424 U S 507,521 fn 10 (1976)5It is clear,however,that the Respondent met the initial burden setforth inJean Country,291 NLRB II at 12 fn 7(1988), of showing that itpossessed a property interest giving it control of the Terre Haute prem-ises from which the handbillers were removed As thejudge found, theRespondent owned the three Terre Haute restaurants and was the solelessor of the part of the parking lots that surrounded each of the restau-rants643conclude the Respondent'sprivate property rightsare relatively weak.With respect to the availability of alternativemeans of communication,it is immaterial whether,as the judge found,,handbilling from the publicsidewalks near the driveways at the Terre Hautefacilitieswas a reasonable alternative.6 When, as inthe present case,a union has both a primary targetand secondary targets at numerous locations, a lackof reasonable means of communication will notnecessarily be found simply on a showing that suchmeans are not available atallof the properties inquestion.Instead,we must examine whether theUnion had a reasonable means of communicatingitsprotest to customers of establishments doingbusiness with the primary employer.The Board inJean Country,above,made it clear that a union'sown definition of the audience it seeks to address isnot necessarily controlling:"aclaim that theunion's intended audience consists of customers ofeveryestablishment that has even a remote connec-tion to [the primary] target employer will not nec-essarily warrant access to any and all sites at whichsuch customers may be found,even if access to pri-vate property might be necessary to reach custom-ers atonesuch site."Id. at 12.Accord:Homart De-velopment Co.,286 NLRB 714 (1987).Thus, the issue is whether it was necessary fortheUnion to gain access to the Respondent's pri-vate property in Terre Haute in order to engage initsSection 7 activity ultimately directed at the pri-mary employer,the construction company workingon the Respondent'sprivate property in Brazil.The Union had access to the property on whichthe construction company was doing the remodel-ingwork, and the remodeled facility remainedopen so the Union could(and did)convey its mes-sage to the Respondent's customers at that facility.Under these circumstances,we find that access tothe Brazil property afforded the Union reasonablemeans of exercising Section 7 rights on behalf ofemployees whose wage standards the constructioncompany allegedly was undermining.It is clear that the Union'spressure against theRespondent is stronger if it can handbill at numer-ous locations.However,theJean Countryaccom-modation analysis is based largely onNLRB v.Babcock & Wilcox Co.,7which acknowledges the6We do not agree,however,with the judge's finding that the com-plaintmust be dismissed because the record does not permit a findingthat the Union could not reasonably have used the mass media TheBoard has noted specifically that "it will be the exceptional case wherethe use of newspapers, radio,and television will be feasible alternatives todirect contact "Jean Country,above at 12 This case is not one of therare exceptions in which use of the mass media must be disproved as analternative means' 351 U S 105 (1956) 644DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDneed for reasonable means of communication, notthe most effectivemeans.Id. at 112. Requiring thataccess be granted to numerous properties ownedby a secondary employer, regardless of their con-nection to the activities of the primary employer, isnot a reasonable accommodation of the conflictingrights.We do not hold that the General Counselwould never be able to make a showing that thereare no reasonable means of exercising the Section 7right absent access to a secondary employer's prop-ertiesbeyond those connected with the primaryemployer.However, there is no such showingAccommodating the rights in conflict here pur-suant to our analysis inJean Country,we conclude,in light of the showing that the Union had a rea-sonable means to engage in its protected activity,that the degree of impairment to the Section 7right if access to the Respondent's Terre Hauteproperties should be denied is less substantial thanthe degree of impairment to the Respondent'sproperty right if access is granted. Accordingly,the Respondent did not violate Section 8(a)(1) ofthe Act by its exclusion of the Union's agents fromits property.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.JohnW. Gray, Esq.,for the General Counsel.David M. Vaughn, Esq.,of Atlanta, Georgia, for the Re-spondent.Edward Fillenwarth Jr.,Esq.(Fillenwarth,Dennerline,Grath& Baird),of Indianapolis, Indiana, for theCharging PartyDECISIONIntroductionSTEPHEN J. GROSS, Administrative Law Judge. TheRespondent, Hardee's Food Systems, Inc, owns and op-eratesnumerous Hardee's restaurants throughout theUnited States. iAs of February 1984 the Respondent owned threeHardee's restaurants in Terre Haute, Indiana. On Febru-ary 4 three members of the Charging Party, LaborersLocal Union No 204 (Local 204 or the Union)stationedthemselves next to entrances to the three Hardee's res-taurants in Terre Haute and began passing out handbillsthat urged consumers not to patronize the restaurants.'All parties agree that the Respondent is an employer engaged in com-merce withinthe meaningof the National Labor Relations Act, (the Act)and that the Charging Partyis a labor organizationwithin the meaning ofthe ActAccording to the General Counsel, the Respondentthereupon "caused the arrest" of the handbillers, in' vio-lation of Section 8(a)(1) of the Act.2The Respondent denies that it caused the handbillers'arrests and claims that, in any event, the handbilling wasnot entitled to the protection of the Act.3The Origin of the DisputeBrazil,Indiana, is about 15 miles from Terre Haute.The Respondent owns a restaurant in Brazil.In January1984 the Respondent began extensive construction workon the restaurant usingD.G. PerryBuilding Contractors,Inc. as its general contractor. Charles Toth is one ofLocal 204's "field representatives." Toth noticed theconstruction work and questioned three of the workerson the job about their pay. One-a teenager-said that"he thought he was making $4.50 an hour." Another saidthat "he was making scale," but did not know what"scale" was. A third refused to provide any information.At the time the Union's collective-bargaining contractscalled for wages of $11.63 an hour, not including fringebenefits.-Toth concluded that the construction employees at thesite of the Respondent's Brazil restaurant were earningless than prevailing wage rates. According to Toth, "Iassumed that if, they didn't know what they were gettingpaid, they weren't getting paid very much."Based on Toth's information the Union began picket-ing the Respondent'sBrazil restaurant,then'stopped thepicketing and began passing out handbills at the restau-rant advising of the construction workers' below-parwages.Neither the Union nor the General Counselclaims that the Respondent acted unlawfully in respectto the Brazil handbilling. Indeed, as Toth put it-We had no problem whatsoever with the customers,or the police, or the company. In fact, they used tooffer the men coffee and sandwiches at dinner time.Representatives of the various parties in interest-con-structionunions,theRespondent, and the contractor-met on January27.TheRespondent's regional directorof operations, JackHayman,was the Respondent'sthat the Respondent was using contractors that "weren'tmeeting prevailing wage rates." Perry (the owner of thegeneral contractor for the Brazil work) denied the alle-gation, claiming that the pay and other benefits of theemployees on the job were comparable to those calledforbyLocal204'scollective-bargainingcontracts.Hayman initially took the same position but later saidthat the Respondent did not "have the money budgeted"to pay for the Brazil work to be done at prevailing areawage rates. Hayman went on to urge the Union to stopthe Brazil handbilling on the ground that the Respondent2 Complaint, par 5(d)3The Union's charge was filed on April 2, 1984 The complaint issuedon May 21, 1984 The hearing in the matter was held before me in TerreHaute on June 28, 1984 The General Counsel and the Respondent havefiled briefs, and both of those parties have made unopposed motions tocorrect the transcript in various respectsThose motions are herebygranted HARDEE'S FOOD SYSTEMSplanned extensive construction work in Terre Haute andthat the Respondent would do it "paying the employeesprevailing wage rates."As of the close of the meeting Hayman was under theimpression that while there were to be some further dis-cussions between union officials and Perry, the disputehad been resolved. But Local 204's representatives, whohad asked for proof of Perry's claim about the construc-tionworkers' pay, thought that the agreement was thattheUnion would "give them [the Respondent and itscontractors] a few days to substantiate that they werepaying somecomparable to our wage package" atthe Brazil site, and that the Union would stop its hand-billing in Brazil only for those few days unless Perrydocumented his claim.Local 204 did temporarily stop its handbilling. As itturned out, however, there was no further contact be-tween Perry and Local 204. The Union accordingly re-sumed its handbilling at the Respondent's Brazil restau-rant on February 4. No one claims that the Respondentbehaved unlawfully in respect to the resumed handbillingat the Brazil restaurant.The Handbilling in Terre HauteSometime between the end of the January 27 meetingand February 4 Local 204's officials decided that if Perrycould not prove that the Brazil construction workerswere receiving prevailing wage rates, the Union wouldexpand the handbilling to Terre Haute. The reason forthat decision: because of the expected construction inTerre Haute; and because the Union wanted to increasethe pressure on the Respondent to have its Brazil con-tractor pay wages comparable to prevailing area levelsThe handbilling in Terre Haute began on the same dayitresumed in Brazil-February 4. The Terre Hautehandbills read:NOTICE TO THE PUBLICThe Central Wabash Valley Building and Con-structionTrades Council advises you that the re-modeling of the Brazil Hardee's restaurant . . isbeing performed by Perry Construction Company.This work is being performed principally throughthe use of non-union labor employed under sub-standard wage scales and working conditions.We believe that employment of non-union laborunder such sub-standard wage scales and conditionsaffects allworking men andwomen in this area byundermining already established benefitsThe Central Wabash Valley Building and Con-structionTrades Council believes you have theright to know these facts.You can voice your protest against Hardee's anti-worker policies by refusing to patronize this estab-lishment.Thanks for your support !!CentralWabash ValleyBuildingand Construction Trades CouncilThe Handbillers' Behavior645Three members of Local 204 were given the job ofdistributing handbills in Terre Haute-one person at eachof the Hardee's restaurants. Each of the three stoodabout 6 to 8 feetfroman entrance to the restaurant. Atthose locations the handbillers were well inside the pe-rimeters of the Respondent's property According to theundisputed evidence, each of the handbillers quietly andpolitely gave a handbill to each prospective Hardee'scustomer willing to take one. The handbilling caused nodisruptions of any kind. None of the handbillers littered,prevented any deliveries or pickups, or caused any Har-dee's employee to refrain from carrying out or perform-ing any services.4The Respondent's Response to the HandbillingRestaurant 1.As it happened, the first response of res-taurant personnel to the handbilling occurred at the res-taurant the Respondent designated restaurant 1. A fewminutes after the arrival of the handbiller, one of the res-taurant's "assistant managers" came out of the restaurantto order the handbiller "to leave the premises."5 Whenthe handbiller refused to move, the assistant managerwarned that he was going to call the police. The hand-biller again refused to move, and the assistant managerdid call the police. According to the testimony of the as-sistantmanager's superior (who was not present at theoccurrence), the police were asked only to move thehandbiller "off the lot to the sidewalk." Upon their arriv-al the police demanded that the handbiller leave the Re-spondent's property.When the handbiller refused, thepolice arrested him.Restaurant 2.At restaurant 2, as at restaurant 1, an as-sistantmanager ordered the handbiller to leave. Whenthe handbiller refused, the assistant manager called thepolice (without notifying the handbiller that that wasbeing done). The police arrived soon after the call. But itisnot clear whether it was the assistant manager's callthat brought them there: A union official present at thearrest of the handbiller at restaurant 1 had advised thepolice of the activities at restaurants 2 and 3, and thepolice did act on that information. In any case, the hand-billerwas arrested after he refused to move off the Re-spondent's propertyRestaurant 3.No one associated with the Respondentasked the handbiller at restaurant 3 to leave, and there isno evidence that anyone associated with the Respondentasked the police to come to restaurant 3. Nonetheless thepolice did arrive at the restaurant-presumably as aresult of the union official's remarks at restaurant 1 aboutthe presence of handbillers at restaurants 2 and 3. Thepolice once again asked the handbiller at restaurant 3 to° The only evidence in any way to the contrary was hearsay testimonyby a member of Respondent's management who said that he was toldthatHardee's personnel at two of the restaurants received "a couple ofcustomer complaints about people passing out handbills " Tr 1555 The evidence does not show whether the assistant managers of Re-spondent's restaurants are supervisors or employees But the Respondentdoes not contend that the assistant managers are not its agents for presentpurposes 646DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmove from the Respondent's property and arrested thehandbiller when he refused.Just as the police made the arrestan assistant managerof the restaurant reached his supervisor by telephone andsaid that "the police had shown up there and that theyhad [the handbiller] in the [police] car and were ready totake him away." The assistant manager went on to ask"should they take him away?" The supervisor respondedaffirmatively.6 (The record is silent about whether thepolice had asked that question of the assistant manageror, if they had not, whether they nonetheless would haverefrained from booking the handbiller if the supervisorhad said that the handbiller should be released.)The Respondent did not prefer charges against thehandbillers, and the charges were subsequently dismissed.The handbillers resumed their activity at the TerreHaute restaurants on February 5 and continued it for amonth without any further interference by the Respond-ent.The Import of Respondent's Calls to the PoliceIt is a violation of the Act for an employer to orderemployees off its property if the employees are engagedin protected activity and have the right to be on theproperty.E.g.,Seattle-FirstNational Bank, 243NLRB898 (1979). And it is clear that at restaurants 1 and 2 theRespondent did order the handbillers to leave. But thecomplaint does not allege that those demands were viola-tions of the Act. Rather, the complaint alleges only thatthe Respondent "caused the arrest" of the handbillers.Action by the Respondent did result in the handbillers'arrests at restaurant 1 and, perhaps, at restaurants 2 and3.But it is not altogether clear that an employer's re-quest of police to remove persons engaged in protectedactivity from the Employer's property is, without more,a violation of the Act. (The Board generally looks forsomething more than a simple request for police action inorder to conclude that a call to the police constitutes un-lawful interference, restraint, or coercion.)?This decision will nonetheless assume that if the hand-billerswere engaged in protected activity, the Respond-ent's calls to the police would have constituted unlawfulaction.As discussed below, however, my recommenda-tion is that the Board conclude that there has been noshowing that the handbillers' activity was protected.Did the Union Violate Section 8(b)Actions that violate Section 8(b) are not protected bythe Act even if those actions would otherwise be pro-tected by Sections 7 and 8(a). H.R. Rep. No. 510, 80thCong., 1st Sess. 39 (1947); see alsoNewspaper ProductionCo. v.NLRB,503 F.2d 821, 826 (5th Cir. 1974);Team-sters Local 707 (Claremont Polychemical),196 NLRB 613,9 Tr 177-1787 SeeClearLakeHospital,223 NLRB I,7-8 (1976),Payless,162 NLRB872 fn 1 (1967)The complaint alleges that the Respondent caused the"detention"of the handbillers as well as their arrest, and it is clear thatthe police did detain the handbillers(by jailing them)The GeneralCounsel sought toshow thatthe police treated the handbillers harshlyBut I sustained objections to the receipt of such evidence on the groundthat the General Counsel did not contend that the Respondent sought tohave the police treat the handbillers that way628 (1972). Cf.Clear PineMouldings,268 NLRB 1044(1984).e .Under Section 8(b)(4)(ii)(B) it is an unfair labor prac-tice for a union or its agents "to threaten, coerce, or re-strain any person engaged in commerce . . . where .. .an object thereof is . . . forcing or requiring any person... to cease doing business with any other person... ." Local 204's purpose in handbilling outside theHardee's restaurants in Terre Haute was to so coerce theRespondent. 11That is not the end of the matter, however, since thescope of Section 8(b)(4)(ii)(B) is limited by a proviso thatreads:nothing contained in [Section 8(b)(4)(ii)(B)] shall beconstrued to prohibit publicity, other than picket-ing,for the purpose of truthfully advising thepublic, including consumers . . . that a product orproducts are produced by an employer with whomthe labor organization has a primary dispute and aredistributed by another employer, as long as suchpublicity does not have an effect of inducing any in-dividual employed by any person other than the pri-mary employer in the course of his employment torefuse to pick up, deliver, or transport any goods,or not to perform any services, at the establishmentof the employer engaged in such distribution.If the handbilling was covered by the proviso it was notprohibited by Section 8(b)(4)(ii)(B). But the Respondentargues that for two reasons the Terre Haute handbillingwas not covered by the proviso: (1) the handbills werenot "truthful"; and (2) the handbills did not involve any"product" that was "distributed" by the Respondent.The Handbilling and the Proviso to ection8(b)(4)(ii)(B)The truthfulness of the handbills.The handbills statedthat the construction work in Brazil was "performedthrough the use of . . . labor employed under sub-stand-ard wage scales and working conditions." The Respond-ent claims that the General Counsel had the burden ofproving the accuracy of that statement. It is not clearthat that is so. But assuming that the General Counseldid have that burden, my conclusion is that that burdenwas carried. The evidence shows that, according to oneof the employees at the Brazil site, his wages were farbelow the wages received by employees covered byLocal 204 contracts; that Perry failed to take advantageof an opportunity the Union gave it (after the January 27meeting) to show that the employees involved in theconstruction work at the Brazil restaurant were receivingwages comparable to area standards; and that during thecourse of the January 27 meeting Hayman virtually ad-mitted that the Brazil construction workers were beingpaid less than prevailing wage rates. Finally, "the provi-so does not require that a handbiller be an insurer thatthe content of the handbill is 100 percent correct."8 See Tr 140 andFlorida Building Trades Council (DeBartolo Corp),273NLRB 1431 (1985),ElectricalWorkers IBEW Local 662 (MiddleSouth Broadcasting),133 NLRB 1698, 1705 (1961) HARDEE'S FOOD SYSTEMSTeamsters Local 537 (Lohman Sales),132 NLRB 901, 906(1961).9Did Respondent "distribute" any product that was `pro-duced" by its construction contractors.On its face, the pro-viso to Section 8(b)(4)(ii)(B) applies only to "products"that are "produced" by the primary employer and "dis-tributed" by the secondary employer. Yet the only con-nection that the Respondent had with Perry was thatPerry performed construction work at the Brazil restau-rant.Respondent contends that under the circumstances"it is incongruous to say that Perry was a producer of a`product or products' of Hardee's within the meaning ofthe proviso, merely because the remodeling constructionwork at Brazil may have inured to the benefit of thatparticular restaurant." i oThe Respondent's major premise is accurate. the"produce" "distribute" language in the proviso does limitthe proviso's scopeEdward J. DeBartolo Corp. v. NLRB,463 U.S. 147 (1983). However (1) for purposes of theproviso, a contractor's construction services are a "prod-uct" that is "distributed" by the employer for whom thecontractor provided the services(OperatingEngineersLocal 139 (Oak Construction),226NLRB 759 (1976);Plumbers Local 142 (PigglyWiggly),133NLRB 307(1961)); and (2) the proviso covers the handbilling eventhough the handbilling occurred 15 miles from the site ofthe dispute since even where the relationship betweenthe primary employer and secondary employer is one ofconstruction contractor and user of the contractor's serv-ices, the proviso does not impose a geographical limita-tionon handbilling.SheetMetalWorkersLocal 54(Sakowitz, Inc.),174 NLRB 362 (1969).In sum,the handbilling was covered by the proviso toSection 8(b)(4)(ii)(B) and accordingly did not violateSection 8(b) in any respect. That, however, does not endthe inquiry into whether the handbilling merits the pro-tection accorded by Section 8(a) of the Act. One ques-tion in this respect stems from the fact that the hand-billers conducted the handbilling while on the Respond-ent'sproperty.Accommodating the Section 7 Rights of theHandbillers and the Respondent's Private PropertyRightsIt is "the task of the Board . . . to resolve conflicts be-tween Section 7 rights and private property rights, `andto seek a proper accommodation between the two."'Hudgens v.NLRB,424 U.S. 507, 521 (1976) (quotingCentralHardware Co. v.NLRB,407U.S. 539, 543(1972)).Given the facts here at issue there are four fac-tors to consider in arriving at the "proper accommoda-tion" thatHudgensdemands of the Board: (1) the natureof the Section 7 rights involved; (2) the nature of the pri-vate property rights; (3) the degree to which the hand-billing intruded on private property rights; and (4) the9The Respondent argues that the Terre Haute handbills were decep-tive and inaccurate in their reference to "Hardee's anti-worker policies"since the Union's only concern was with the wages paid by the Respond-ent's contractors,not by the Respondent itself But argument is not per-suasiveThe handbills make it clear that the Union's only dispute withthe Respondent concerned the wages paid by Perry10 Br at 19647extent to which alternative means of communicationwere available to Local 204. Each of those factors willbe considered below.The Nature of the Section 7 Rights InvolvedIt is reasonably clear that some kinds of Section 7rights are entitled to greater weight when being balancedagainst the rights of owners of private property than areother types of Section 7 rightsE.g.,Hudgens v. NLRB,supra;''NLRB v. Babcock & Wilcox Co.,351U.S. 105,113 (1956). And given the appropriateness of gradationsas between various kinds of Section 7 activities, it is evi-dent that the handbilling at issue here is entitled to rela-tively little weight.For one thing, the Union's dispute was with Perry, not(directly)with the Respondent. i 2 For another, theUnion did not even have a direct connection withPerry-it did not represent Perry's employees and didnot seek to.13 Thirdly, the persons who did the handbill-ing were not shown to be employees who were, or couldbe, affected even indirectly by the substandard wages ofthe construction employees at the Brazil site. (The com-plaint alleges, and the evidence shows, only that thehandbillerswere "representatives" of Local 204.)14Fourthly, if geography ought to play any role in theweighing process, then the strength of the Union's rightto handbill in Terre Haute is diminished by the 15 milesbetween Terre Haute and Brazil (assuming that the focusof the Union's concern was the Brazil construction work,as specified in the handbills). And finally, if the Union'sreal concern was the upcoming construction in TerreHaute, then the strength of the Union's case is dimin-ished by the fact that the handbills did not say so andbecause it was by no means clear that the Respondentplanned to, pay less than area standards for the TerreHaute construction work-the Union found out aboutthe not-yet-started construction, after all, in the course ofa discussion in which the Respondent said that its TerreHaute contractors would pay wages meeting area stand-ards.The Degree to Which the Respondent Treated itsProperty as "Private"At the time of the picketing each of the Hardee's res-taurants in Terre Haute was located in its own free-standing building on a large parking lotused byseveraldifferent establishmentsThe neighbors of Hardee's res-11 "The locus"of the accommodation between Sec 7 rights and pri-vate property rights "may fall at differing points along the spectrum de-pending on the nature and strength of the respective§7 rights and pri-vate propertyrights asserted in any givencontext" 424 U S at 52212 InSeattle-FirstNational Bank,supra,the Board emphasized that the"union was engaged in primary, economic strike activity against the pri-mary employer"in holding that handbilling at the entrance of a restau-rant located on the 46th floor of a bank building was entitled to the Act'sprotection notwithstanding the handbillers'intrusion onto the property ofthe owner of the building13 See Sears,Roebuck & Co v San Diego District Council of Carpenters,436 U S 180, 206 fn 42 (1978)14 SeeHudgens,supra, 424 U S at 522(referring to the possible rel-evance of the fact that the Sec 7 activity at issue there was conducted byemployees of the primary employer, rather than "by outsiders") 648DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtaurant 1 were a beer retailer and a rental office. Har-dee's restaurant 2 was on the same lot as a Waffle Houserestaurant a boys' club, a union hall, and a pizza restau-rant.Hardee's restaurant, 3 shared a parking lot with anautomobile tire store and a large shopping center. 1 5 TheRespondent was the sole lessor of the part of the lot sur-rounding each of the three Hardee's restaurants But nowall or fence separated the Respondent's parts of theparking lots from the parts of the lots owned or leasedby the other establishments. As one witness described thelot used by Hardee's restaurant 2 and its neighboring es-tablishments: "It's all blacktop, it looks like one hugeparking lot. There's no curbs, or no barricades, or any-thing." 16The record indicates that to at least some extent con-sumers and, indeed, the Terre Haute population at large,treated the parking lots on which the Hardee's restau-rants were situated, including that part of each lot leasedby the Respondent, as public property. For example,boys' club userssometimespark on the part of the lotleased by Hardee's restaurant 2. And the users of anyone of the establishments on any of the lots often enteror leave via the property of another of the establish-ments.The Intrusiveness of the Employees' ActivityWhile the handbilling was done on the Respondent'sproperty, in all other respects the activity was just aboutas nonintrusive as handbilling can get. There was onlyone handbiller at each of the restaurants, even though atrestaurants 1 and 3 there were two entrances, and at allthree restaurants the customers had the option of usingdrive-through service instead of entering of the restau-rant.The handbillers did not enter the Respondent'sbuildings; in fact they did not even stand immediatelynext to the buildings. And the handbillers' behavior waswholly nondisruptive.Did the Union Have Feasible Alternative Means ofCommunicatingHandbilling from the perimeter of the Respondent's prop-erty.The General Counsel proved that Local 204 couldnot feasibly have passed out handbills from public prop-erty bordering the restaurants.As contended by theGeneral Counsel, the weather, the layout of the parkinglots, the routes customers use to get to the restaurants,the narrow width of the public land adjoining the park-ing lots, and the traffic on the streets next to the parkinglotsmean that perimeter handbilling would have been in-effective and unsafe, and would have presented "the like-lihood of . . . enmeshing neutral employers" in the dis-pute.17Use of mass media.The record shows that Local 204'sofficials considered, but rejected, the use of mass mediato publicize the Union's dispute with the Respondent.But apart from that, there is no evidence on whether the15 Hand-drawn maps of the various parking lots are included in therecord asG C Exhs 3, 4, and 516Tr Ill.17Giant Food Markets,241 NLRB727, 729 (1979)use of mass mediaby the Union would havebeen feasi-ble.Accommodating Section 7 Rights and theRespondent's Property Rights-ConclusionThe Section 7 rights exercised by the Union were cer-tainly not the type that would justify access to privateproperty if an effective alternative were available. Onthe other hand, the Respondent's property rights in re-spect to the land around its Terre Haute restaurants hadbeen sufficiently diluted, and the alternative of perimeterhandbillingwas sufficiently unworkable, to lead to theconclusion that the Union had the right to conduct thehandbilling-unless the use by the Union of mass mediaadvertising was a reasonable alternative.One question that raises is whether the use of massmedia advertisingmay under any circumstances bedeemed a reasonable alternative to handbilling.The use of the mass mediaas analternative to hand-billingwas considered inMontgomery-Ward & Co.,265NLRB 60 (1982). There the Board held that, as a matterof law,massmedia should not be deemed to be a feasiblealternative to handbilling.'$ InMontgomery-Ward,more-over, the private property on which the handbillersstood was less public-like than here; and the handbillersthere intruded to a greater extent on the respondent'sproperty (two handbillers were stationed at each en-trance).But the object of theMontgomery-Wardhandbillingwas very different from the Union's here. The hand-billers there were striking employees of a manufacturerwhose goods were sold in the handbilled Montgomery-Ward store. The handbills referred to the strikeagainstthe manufacturer and asked that the public "do not buy[the manufacturer's] products sold at this store." And theBoard focused on that object in concluding that the re-spondent's efforts to remove the handbillers from itsproperty violated the Act even though there was noshowing that the use of mass media would have been in-feasible. 19In contrast, the handbills here asked consumers not topatronize the Respondent's restaurantsbecause of a dis-putewith another employer (Perry) involving anotherrestaurant 15 miles away. While the Union had been toldthat the Terre Haute restaurants were going to undergoconstruction work, the Union was not engaged in anydisputewith the Respondent about that work. Nor didthe Union have any dispute about anything being sold inthose restaurants. Rather, the Union's purpose, as reflect-ed in the handbills'message,was to reduce the Respond-ent's businessgenerally. In these circumstances there is18 See 265 NLRB at 60, 68 The Fifth Circuit tookthat same positioninHudgens v NLRB,501 F 2d 161, 168-169 (1974) But in view of theSupreme Court's subsequentreversal of the Fifth Circuit'sdecision, thatposition would not appear to have precedential valueIs The rationale ofTree Fruitssuggeststhat the handbillinginMont-gomery- Wardwas akin tothe handbilling of a primary employerNLRBvTeamsters Local 760 (Tree Fruits),377 U S 58 (1964) See thediscus-sion of this point by Judge Anderson inMontgomery-Ward,265 NLRB at65-66 The Board's opinion intheMontgomery- Warddecision citesTreeFruitsand, in addition,relies on a caseinvolving the handbilling of a pri-mary employer(Seattle-First,supra) HARDEE'S FOOD SYSTEMSno obvious basis for concluding that Local 204 could notfeasibly have used themass media asitsmeans of com-municating its message.I accordingly conclude that theproper accommodation between the Section 7 rights hereat issueand the Respondent's property rights cannot bedetermined absent consideration of the feasibility of theuse by the Union of themass media asan alternative tohandbilling.The problem that remains is that the record containsno evidence on whether the use of the mass media wouldhave been a reasonable alternative for the Union. Andthat brings up the question of who had the burden ofproof on this issue.It is clear that in cases of "trespassoryorganizationalsolicitation by nonemployees . . . . the union has theburden of showing that no other 'reasonable means ofcommunicating . . . exists . ." Sears, Roebuck,supra,436 U.S. at 405. And inPlymouth Park Shopping Center,266 NLRB 481 (1983), which involved issues similar tothose at hand here, the Boardseemsto have reached asimilarconclusion. That case, like this one, involved anallegation that an employer unlawfully prevented a unionfrom handbilling on the employer's premises. InPlym-outhPark,however, the Respondent did not file ananswer and the case accordingly was decided on thebasis of the complaint and the General Counsel's Motionfor Summary Judgment. The Board granted the motion,but one member dissented (Member Hunter).According to the dissent, the General Counsel "failedto include in his complaint allegations a vital element ofhis prima facie case; i e, that the Union had noreasona-ble alternatives for communicating its message."20 Themajority, in response, did not dispute that proof of lackof alternatives is part of the General Counsel'sprimafacie case. Rather, the majority took the position that-Since Respondent has not filed an answer to thecomplaint or to the Notice To Show Cause, it istherefore deemed to have admitted that it engagedin the foregoing conduct and that its conduct wasunlawful. In these circumstances, we must assumethat no reasonable alternatives existed for communi-cation of the Union's message and that an accom-modation between employee rights and Respond-ent's property rights required Respondent to permitthe subject handbilling.2 i20 266 NLRB at 48321 Id at 482, fn 1 The Board has since held that all elements of aprima facie case must be pleaded in a complaint in order to permit sum-mary judgment, even where no answer is filedStine Scovil ConstructionCo, 269 NLRB 465 (1984)649In sum,Plymouth Parkappears to stand for the propo-sition that,in a caselike the one at hand, the GeneralCounsel must prove lack of alternative means of commu-nicationunlessthe respondent admits wrongdoing.22Since the Respondent here not only denied wrongdoingbut specifically raised the issue of mass media advertisingas analternative means of communication, my conclusionis that the General Counsel had the burden of proof onthe issue. And since the record does not permit a findingthat Local 204 could notreasonably have used the massmedia, I cannot conclude that the handbilling was pro-tected by the Act. I will accordingly recommend thatthe complaint be dismissed.Other IssuesEven had the record shown that the intrusion onto theRespondent's property was justified,itisnot entirelyclear that the evidence would have made out a violationof Section 8(a)(1). The issue that remains stems from thefact that the handbillers were not shown to have been"employees,"within themeaningof the Act (except,possibly, as employees of the Union), and because theevidence gives no indication that any employee everlearned of the arrests. The question thus raised is wheth-er employees are interfered with, coerced, or restrainedin the exercise of their rights if representatives of theirunionare arrested while engaged in handbilling on behalfof the employee members of the union, but the employ-ees gain no knowledge of those arrests and the arrests donot prevent the Union from completing the plannedhandbilling.23 Inview of thedismissalof the complainton another ground, however, the issue need not be re-solved here.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed24ORDERThe complaintis dismissed in its entirety.22 The complainthere allegesthat "the Unionhad no reasonable alter-natives for communicating its message to customers of the Respondent "23 In severalcomparable cases the Board specifically referred to thepresence of employeesE g, Montgomery Ward,supra,Seattle-First,supra,Giant Food Markets,supraOn the other hand, there is language inthose cases and inPlymouth Park Shopping Center,supra, that can be readto suggest that employee knowledge or involvement is unnecessary Theconclusions of law inPlymouth Park,Seattle-First,andGiant Foodmakeno reference to "employees "24 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules andRegulations,the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of theRules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses